President of the 75th Session of the UN General Assembly, H.E. Volkan Bozkir,
Secretary-General of the United Nations, H.E. Antonio Guterres,
Excellencies,
Distinguished Delegates,
Ladies and Gentlemen,
I am, indeed, delighted to participate in this 75th Session of the United Nations General Assembly, despite the unusual circumstances created by the COVID-19 pandemic.
Let me, take this opportunity Mr. President, to thank you and to congratulate you on your election and I wish you a productive and successful 75th session and assure you of Kenya’s full as well as constructive support.
I would also like to take this opportunity to congratulate your predecessor, H.E. Professor Tijjani Muhammad-Bande for ably steering the 74th Session of the General Assembly during this very very difficult season. He ensured that, not notwithstanding the difficulties of the pandemic, the work of the United Nations continued.
Mr. President,
The 75th Anniversary is a moment to reflect on the journey that we have taken. It is a moment to introspect, to establish if the anchor still holds or if our community of nations has become unanchored by the challenges of our time.
This is an occasion to reflect on our world and its institutions; have our relations and institutions been refined by experience and the passage of time or have our institutions become battered and left not fit for purpose.
At 75, the United Nations is older than most of its Member States and more importantly older than over 96 per cent of our global population. A clear majority of the global population today cannot relate to the circumstances of its founding. Yes, the United Nations in its birth “brought rules and hope for a world in ruins” that was seven and a half decades ago, but what does it bring to the world today?
Seventy five years ago, delegates from fifty nations who had endured immense disruption and suffering, seized the opportunity to chart a bold new course for mankind. They were determined to save future generations from the scourge of war and in so doing they gifted us a timeless Charter that has remained our shared framework of international cooperation.
Excellencies,
Ladies and Gentlemen,
On this occasion of the 75th Anniversary of the founding of the United Nations, “We the People of the United Nations” must rekindle the Idealism, Will and Spirit of the San Francisco conference that founded our great organization.
Today, mankind is confronted by complex, multifaceted and gravely serious challenges. Across the world, we are witnessing constant disruptions that are generating great anxiety, uncertainty and unpredictability. The COVID19 pandemic best defines the challenges of our time; a challenge that affects us all, a challenge that we can only overcome if each of us succeeds.
The COVID19 pandemic and other contemporary challenges including the climate and biodiversity crisis that we face, our growing geostrategic tensions, social as well as economic inequalities, the crisis of legitimacy and governance as well as the vulnerabilities of our digital world, have, indeed, redefined the imperative for multilateral action.
Kenya believes strongly that if we remain anchored in multilateralism and with unity of purpose, if we are much more agile in embracing change and positive transformations, if we remain rooted in a rule-based international system and act innovatively and selflessly, we can transcend our challenges and secure lasting peace and prosperity for all.
This firm persuasion is born of our own experience and evolution of as a nation.
Much like the United Nations, our country was founded on the ideals of liberty, unity, rule of law, democracy and participation of the people, grounded on human dignity, equity, social justice, inclusiveness, equality, human rights and good governance. I believe these are all shared global values and Kenya acknowledges that we have had our challenges in meeting this but that doesn’t change the vision that we have for the future.
All these issues have worked for us in our domestic context and I believe that they will serve the United Nations well and we are confident that our community of nations, can do far much more collectively than any one country could ever do alone.
Excellencies,
The theme for our 75th Assembly namely, “The Future that We Want; the United Nations that We Need: Reaffirming our Collective Commitment to Multilateralism”, is most appropriate and indeed timely. It speaks not only to the urgent need to review our actions at both the national and global levels, but also responds to the pressing demand for effective multilateral action, within a rule-based international system.
Indeed, the COVID-19 pandemic should give fresh impetus to our collective efforts to strengthen international cooperation. This global pandemic has deepened unfortunately existing inequalities, hitting the poorest and most vulnerable communities the hardest. It has created an unprecedented synergy of challenges and demonstrated the limits of our institutions.
There is, therefore, an urgent need to improve readiness in the area of global crises management. But more importantly, to effectively take urgent, coordinated and collective measures to build resilience that would insulate our societies and our economies against the adverse effects of such pandemic and crisis.
In Kenya, we have had to undertake special and targeted efforts. A national multi agency team on COVID19 is in place to ensure such appropriate interventions. We have revamped and expanded our national and county health care systems. The interventions that we have taken have targeted the old and the vulnerable, the unemployed and our youth and specific programmes to keep them healthy and productively engaged. We have also recognized that this pandemic has in itself produced the challenges of gender inequality and more so gender violence.
We have introduced financial and tax interventions to keep the economy and businesses viable and solvent. And like everyone else, introduced social health measures including cessation of travel, social distancing, the wearing of masks and improved hygiene for all.
And this has been achieved to the best of our abilities within an environment of constitutional civil liberties and rights to prosperity and development of all our citizenry.
At the continental level, Mr. President, working with the African Union, I have been involved personally in guiding collective continental actions, together with other Heads of State and Government, who are members of the African Union Bureau. We adopted a continental COVID-19 mitigation strategy, which has had great success in coordinating continental efforts to prevent severe illness and death from COVID-19; as well as minimizing social and economic disruptions.
Excellencies,
What we have learnt in the past six months is that no Country and I repeat again no country can manage a crisis of this magnitude, on its own. We have had to work collectively in order to build back better.
We, therefore, call upon the global community to enhance cooperation and assistance to developing countries in vulnerable situations so as to bolster their economies and health care systems; and to achieve Universal Health Coverage as envisioned in the 2019 UHC political declaration.
Mr. President,
This Assembly is the pinnacle platform for debate on matters of global political concern. At no time in our recent history have global developments been as concerning as they are today.
Global geopolitics and competition between global powers have complicated and severely undermined the global response to the COVID19 pandemic. Indeed, they have caused severe anxiety and undermined coordinated responses to an economic and social character that would have left us in a stronger position as a global collective.
Excellencies,
As President in Office of the Organisation of African, Pacific and Caribbean States, an organization comprising 97 countries, some of whom are most vulnerale and poorest, I have become acutely aware of global geopolitics and competition that is not focused on helping us better build, a stronger, safer, healthier and more prosperous world.
What is equally important is that even after addressing the acute phase of the pandemic, we must all remain collectively committed to global recovery. Developing countries seeking to have the existing debt moratorium refined and extended to December 2021, and an early replenishment of the IMF Poverty Reduction and Growth Trust (PRGT) and the World Bank International Development Association (IDA) as well as an early decision on the Special Drawing Rights.
Excellencies,
I am confident that we have the answers to the challenges we face. The SDGs are a model for multilateral action, which capture the common aspirations of mankind; to end poverty, protect our planet’s biosphere and to ensure prosperity for all.
The challenges that confront us today only serve to underscore the need to reaffirm our commitment to the implementation of the SDGs particularly with regard to fighting poverty and inequality; but also our shared responsibility to effectively contribute to this common vision.
Mr. President,
Turning to Climate Change, I believe Kenya’s stance on Climate Change and the Environment is known to all. Climate Change can unpackage our efforts to attain the SDGs. Kenya acknowledges the disproportionate impacts of climate variability in Small Island Developing States as well as states with fragile ecological environments.
In this regard, Kenya was honoured to co host the United Nations Secretary General’s Climate Action Summit in September of last year, which resulted in landmark commitments as well as initiatives.
Similarly, the interdependent crisis of the biodiversity loss, an ecosystem degradation requires urgent and collective action. Our global home that was teeming with millions of species of God-given creatures, both great and small, is slowly dying. Kenya once again calls for urgent collective action to halt the decimation of our biodiversity.
We must find a global balance between human beings and other creatures on our earth. We must put harmony between people and nature. Our world is yearning for us to stop its ruin! In this regard, we in Kenya look forward to the upcoming Biodiversity Summit that shall be held later.
Ladies and Gentlemen,
As host to the United Nations Environmental Program, and the UN-Habitat, of which we are proud, Kenya calls for the expansion of the two Programmes’ their viability to harmonize, and to domicile all environmental and human settlements issues, in their rightful place which is at their Headquarters.
Kenya remains committed to continue offering the global community a conducive environment to declare the mandate of these two important UN organizations, UNEP and UN-Habitat.
Let me also remind all of us, Mr. President, that Kenya and Portugal will co-host the Second UN Ocean Conference in the second quarter of 2021. We welcome you all to participate at the highest level in Lisbon, as we strive to harness science and innovation, to scale up our conservation and the sustainable use of our oceans and blue economy.
Excellencies,
Ladies and Gentlemen,
Let me pause at this moment to sincerely thank each and everyone of you for electing Kenya to the Security Council for the 2021-2022 term. The vote was an overwhelming affirmation of the trust and confidence that many Members have in Kenya.
I wish to assure you that Kenya will deliver on our commitments to the Council, under the mandate of the African Union. We will work closely with all member states to ensure that the Council discharges its mandate in an inclusive, responsive and consultative manner because peace is a collective effort.
Mr. President,
Kenya has been a frontline state in global efforts to confront terrorism and violent extremism. We have consistently advocated for the need to build partnerships for a strategic and operational approach to prevent and to combat violent extremism not just here in Kenya or our region but globally.
And even as we struggle with all the other challenges of development and cooperation, we cannot afford to take our eyes off the ever present danger of the existential threat of terrorism.
Kenya was honoured to have hosted the first ever African Regional High-Level Conference on Counterterrorism and Prevention of Violent Extremism in July last year. Kenya also welcomes the envisaged establishment of a UN Counter-Terrorism Programme Office here in Nairobi.
As a country that has long contributed to global peace keeping operations, it has been our experience that cooperation among various stakeholders, a clarity of mandate, appropriate training and equipping of troops, an integration of conflict prevention, peacekeeping and peace building measures, the participation especailly of women, as well as the periodic reviews of the effectiveness of missions, greatly strengthens peace keeping operations. Kenya will continue to advocate for inclusive, meaningful triangular consultations between the Security Council, the UN Secretariat and troops and police contributing countries.
Excellencies,
Ladies and Gentlemen,
Even though the world has made great progress since the creation of this great body, the United Nations 75 years ago, our present challenges may appear dispiriting and the journey ahead seem daunting and arduous. But existence is like a marathon of global proportions.
I come from a country of marathoners; and I, therefore, appreciate the demands of endurance, teamwork and persistence in conquering the road ahead. Together, I believe we can win this race, mankind can triumph and secure peace and prosperity in a greater biodiversity for present and future generations.
Finally Mr. President,
The Secretary-General’s recent appeal for a global ceasefire also includes a humanitarian call for the roll-back of international sanctions and to reinforce the efforts of vulnerable, fragile and conflict-affected countries, to deal with the impact of COVID-19. I state today that Kenya stands behind this initiative.
In this connection, I wish to make a special appeal for an end to the economic and commercial as well as financial embargo against Cuba, sanctions against Zimbabwe and Sudan. The United Nations provides us a platform, a platform to resolve age old differences and unburden ourselves of these antiquated conflicts.
It is also Kenya’s desire to see, at this critical and historical juncture, an inspiration for peace between Palestine and Israel.
Kenya calls for renewed and genuine international efforts to find a just and lasting solution to the conflict, based on the existence of two States, the State of Israel and the State of Palestine, within the framework of the relevant United Nations pronouncements.
I want to thank all of you for your attention. Thank you and God bless you all.